Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 1 of 7 PageID #: 22575




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  VLSI TECHNOLOGY LLC,                   )
                                         )
                    Plaintiff,           )
                                         )
               v.                        )              C.A. No. 18-966-CFC
                                         )
  INTEL CORPORATION,                     )              PUBLIC VERSION
                                         )
                    Defendant.           )
  ______________________________________ )


                                     MEMORANDUM ORDER
         As announced at the telephonic hearing on November 24, 2020, Intel’s Motion to Stay All

  Proceedings (D.I. 643) is DENIED. My ruling regarding the pending motion was announced from

  the bench at the conclusion of the hearing as follows:

                          My ruling on Intel’s Motion to Stay All Proceedings (D.I.
                 643) is as follows. I will not be issuing a separate written opinion,
                 but I’ll state for the record that we followed a full process for making
                 the decision. There was full briefing on the motion. (D.I. 644, 650,
                 655.) The briefs attached declarations and exhibits. (D.I. 645, 651,
                 652, 667.) I’ve heard oral argument today, and all of the
                 submissions and arguments have been carefully considered. For the
                 reasons I will discuss, Intel’s motion is denied.

                         I’ll briefly summarize the background and procedural
                 posture of the motion. This is a patent infringement action brought
                 by VLSI against Intel alleging infringement of four of VLSI’s
                 patents. The case has been pending for over two years, since June
                 2018. There has been a lot of litigation activity in the last two years.
                 As of today, there were 667 entries on the docket. Notably, the case
                 has already been the subject of a motion to stay pending inter partes
                 review, which Judge Burke granted in part in May 2020. (D.I. 615.)
                 Judge Burke granted a partial stay only as to the two patents
                 involved in the IPR. He declined to stay proceedings on the other
                 two patents, noting that the parties had “already invested a
                 tremendous amount of time and energy” in the matter. It is now late
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 2 of 7 PageID #: 22576




              November 2020. Fact discove1y with respect to the non-stayed
              patents has closed, and the paiiies have exchanged reply expe1i
              reports. All that remains of expe1i discove1y are depositions.
              Dispositive motions ai·e cmTently due in Mai·ch 2021. (D.I. 666.)

                      fu August [2020], futel filed the pending motion to stay all
              proceedings. The gist of futel's motion is that it has a license to
              VLSI's patents, and that this case should be stayed so that futel can
              bring an action in the Delawai·e Comi of Chance1y to detennine its
              rights under the - The document that gives rise to futel's
              contention that it has a license is attached as Exhibit A to the
              declai·ation of Greg Lantier. (D.I. 645-1.) That document is entitled




                     Section 3.1 of the                                    with a




                     Section 9 .3 of the agreement sets forth




                                               2
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 3 of 7 PageID #: 22577




                        According to Intel, it obtained a license to the VLSI patents
                asserted in this case because
                           . Intel contends that VLSI is controlled by a company
                called Fortress Investment Group LLC. According to Intel, Fortress,
                through funds it controls, acquired Finjan Holdings and its
                subsidiaries, including at least one of the parties to the 2012
                Finjan/Intel agreement. Intel says that the result is that VLSI and
                Finjan are now                              [and are thus           ]
                within the meaning of the agreement, which means that VLSI’s
                patents are                     within the meaning of the agreement.
                Which, in turn, means that Intel has a license to VLSI’s patents.

                        On September 16, 2020, Intel triggered the [formal] dispute
                resolution process under the agreement with respect to the following
                issues: (1) whether Intel has a license to VLSI’s patents under the
                agreement; and (2) whether the license was breached. (D.I. 667-1,
                Ex. B.) Finjan requested mediation in the first two weeks of
                December 2020. (D.I. 667-1, Ex. A.)

                         In the pending motion before this Court, Intel wants to stay
                this litigation entirely while it engages in the dispute resolution
                process set forth in the 2012 agreement, including, if necessary,
                through litigation in the Delaware Court of Chancery.

                        This Court has inherent power to stay proceedings and
                otherwise control its docket. 1 Whether to grant a stay is a matter
                within the Court’s discretion. 2 Courts in this district “typically rely
                on three factors in determining whether a stay is appropriate: (1)
                whether a stay will simplify the issues for trial, (2) whether
                discovery is complete and a trial date has been set, and (3) whether
                a stay would unduly prejudice or present a clear tactical
                disadvantage to the non-moving party.” 3 The parties agree that the

         1
          British Telecomms. PLC v. IAC/InterActiveCorp, No. CV 18-366-WCB, 2019 WL
  4740156, at *2 (D. Del. Sept. 27, 2019).
         2
           f’real Foods, LLC v. Welbilt, Inc., No. CV 19-1028-CFC, 2019 WL 5626857, at *2 (D.
  Del. Oct. 31, 2019).
         3
          UCB, Inc. v. Hetero USA Inc., 277 F. Supp. 3d 687, 690 (D. Del. 2017); see also f’real
  Foods, 2019 WL 5626857, at *2.


                                                   3
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 4 of 7 PageID #: 22578




               Court should consider those factors in determining how best to
               exercise its discretion.

                        “Although the three-factor test informs the Court’s inquiry,
               that test is not a prescriptive template. The district court retains the
               ‘discretionary prerogative to balance considerations beyond those
               captured by the three-factor stay test.’” 4 As Intel points out, courts
               sometimes also consider whether the moving party would face
               hardship or inequity in going forward with the litigation. 5

                       Intel argues that the first factor, whether a stay will simplify
               the issues, favors a stay. Of course, if Intel has a license to the
               patents-in-suit, that would be a complete defense to VLSI’s patent
               infringement claims. But a stay to allow concurrent litigation over
               a license would not simplify the issues in the same way as, for
               example, a stay pending an IPR. Unlike an IPR proceeding where
               the Court benefits from statutory estoppel, the views of the PTAB,
               and a supplemented intrinsic record, here efficiencies would be
               realized only if Intel succeeds on the merits of its license argument.

                       VLSI, for its part, vigorously disputes Intel’s argument that
               it has a license to the patents-in-suit. Among other things, VLSI
               contends that it is not a party to the 2012 agreement and, therefore,
               cannot be bound by that agreement. VLSI also disputes that it and
               Finjan
                                                            VLSI also contends that
               its patents cannot be

                                                           .

                       While I do not need to comment on the merits of Intel’s
               argument at this time, I note that the license question is hotly
               disputed, and this is not the type of case where efficiencies may be
               realized notwithstanding the merits of Intel’s anticipated litigation
               over a license.



        4
            IOENGINE, LLC v. PayPal Holdings, Inc., No. CV 18-452-WCB, 2019 WL 3943058,
  at *4 (D. Del. Aug. 21, 2019) (quoting Murata Mach. USA v. Daifuku Co., 830 F.3d 1357, 1362
  (Fed. Cir. 2016).
        5
           Ethicon LLC v. Intuitive Surgical, Inc., No. CV 17-871-LPS, 2019 WL 1276029, at *1
  (D. Del. Mar. 30, 2019).


                                                  4
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 5 of 7 PageID #: 22579




                       Moreover, it is not clear to me that the Chancery Court
              litigation would simplify the issues here. Intel’s opening brief
              suggested that VLSI itself was bound by the 2012
              agreement. If that were the case, however, it’s not clear why Intel
              could not and would not assert its license from VLSI as a defense in
              this case.

                       In its reply brief and during the hearing today, Intel
              alternatively suggested that
                                                                 . I won’t comment
              on the merits of that argument, except to say that it is not apparent
              that [Intel’s success in state court] would necessarily result in VLSI
              granting Intel a license, as opposed to Intel obtaining breach of
              contract damages against Finjan. In other words, it is possible that
              the litigation will have to continue here even if Intel succeeds in
              Chancery Court against Finjan.

                     Finally, and importantly, Intel has yet to file a case in
              Chancery Court. Consistent with other decisions in this district, I
              am hesitant to grant a stay in anticipation of yet-to-be-[instituted]
              proceedings.

                     Accordingly, while it is possible that the yet-to-be-filed
              Chancery proceedings might simplify this litigation if Intel
              succeeds, I do not believe that the first factor strongly weighs in
              favor of a stay.

                      Intel argues that the second factor favors a stay because the
              case is at an efficient stopping point and no trial date has been set.
              VLSI responds that this case has been pending for over two years,
              fact discovery has been completed, and expert discovery is
              substantially advanced.

                      The advanced stage of this case weighs against the granting
              of a stay. Judge Burke recognized in May that the Court and the
              parties have already invested a tremendous amount of time and
              energy in the case. It is now November, and the parties and the
              Court have invested even more time. The parties have already
              exchanged expert reports. Expert discovery closes in February
              2021, and dispositive motions are due a month later. While it is not
              disputed that the merger giving rise to Intel’s license argument only
              consummated in June and that Intel is diligently pursuing its rights
              under the procedure outlined in the [2012 Finjan/Intel] agreement, I


                                                5
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 6 of 7 PageID #: 22580




                 am hesitant to stay this case at this late stage in anticipation of Intel’s
                 yet-to-be-filed Chancery litigation. That factor weighs against a
                 stay.

                         Intel argues that the third factor, whether the non-moving
                 party would be unduly prejudiced or tactically disadvantaged, favors
                 a stay because VLSI is a non-practicing entity and can fully recover
                 any damages caused by delay. VLSI responds that it will be
                 prejudiced by a stay. VLSI argues, among other things, that
                 prolonging this litigation will interfere with its licensing business.
                 VLSI also argues that a stay here would prejudice its defense of a
                 separate antitrust suit brought by Intel and others in the Northern
                 District of California in which Intel alleges that VLSI has pursued
                 meritless patent litigation, including this litigation.

                          Solely for purposes of the argument, I will assume that Intel
                 is right and disregard VLSI’s claims of undue prejudice based on
                 interference with its licensing business and its defense of the
                 California litigation. Nevertheless, [courts in this district] have
                 recognized that delay does cause harm to a non-moving party
                 because it prolongs resolution of the dispute. 6 And this is true even
                 where the plaintiff is a non-practicing entity. 7 This factor may not
                 weigh strongly against a stay, but it does not weigh in favor of a
                 stay, either.

                         Finally, Intel argued in its brief that it will be harmed absent
                 a stay because it bargained for not only
                                                That is a curious argument, because a
                                                                        While Intel argues
                 that it would “not necessarily be able to recover all the resources
                 expended in this case should it ultimately prevail” in showing that it
                 holds a license, Intel has not persuasively explained why that is so.
                 Accordingly, I find that this factor does not strongly favor a stay.


         6
            See, e.g., Hip, Inc. v. Hormel Foods Corp., No. CV 18-615-CFC, 2019 WL 7667104, at
  *1 (D. Del. May 16, 2019) (“[S]taying a case . . . risks prolonging the final resolution of the dispute
  and thereby may result in some inherent prejudice to the plaintiff.” (alteration in original) (quoting
  Neste Oil OYJ v. Dynamic Fuels, LLC, No. 12–1744–GMS, 2013 WL 3353984, at *2 (D. Del. July
  2, 2013))).
         7
            Id.; see also Copy Protection LLC v. Netflix, Inc., No. CV 14-365-LPS, 2015 WL
  3799363, at *1 (D. Del. June 17, 2015) (“While Plaintiff’s status as a non-practicing entity reduces
  the prejudice it would suffer from a stay . . . there remains a potential for undue prejudice.”).


                                                     6
Case 1:18-cv-00966-CFC-CJB Document 675 Filed 01/13/21 Page 7 of 7 PageID #: 22581




                        On balance, I am not persuaded that a stay is appropriate
                here. Intel has not yet filed a case in Chancery Court, and the
                chances that a future case will simplify the issues here are slimmer
                than in the types of cases in which courts in this district usually grant
                stays. This case is at an advanced stage, and the parties and the
                Court have invested time and resources. For those reasons,
                Defendant Intel’s motion to stay is denied.

         Accordingly, for the reasons set forth above, Intel’s Motion to Stay all Proceedings (D.I.

  643) is DENIED.

         This Memorandum Order relies on material set forth in filings that remain under seal.

  Accordingly, I am issuing this Memorandum Order under seal, pending review by the parties. In

  the event that any party contends that portions of this Memorandum Order should be redacted, the

  parties shall jointly submit a proposed redacted version no later than 6:00 p.m. on December 2,

  2020, for review by the undersigned, along with a motion supported by a declaration that includes

  a detailed explanation as to why disclosure of any proposed redacted material would “work a

  clearly defined and serious injury to the party seeking closure.” See In re Avandia Mktg., Sales

  Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (quoting Miller v. Ind. Hosp.,

  16 F.3d 549, 551 (3d Cir. 1994) (internal quotation marks omitted)). The Court intends to issue a

  public version of this Memorandum Order no later than December 4, 2020.



  Dated: November 25, 2020                      ______________________________
                                                Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




                                                   7
